DETAILED ACTION
Claim(s) 1-20 as filed 6/14/2019 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the sectional views do not include hatching.  Sectional views must include hatching as per 37 CFR 1.84(h).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 each recite “wherein a thermal barrier”.  However, a thermal barrier has been previously recited (claims 1 and 13, respectively) and therefore it is unclear whether claim 9 is intended to recite an additional thermal barrier or refer to the previously recited thermal barrier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, 7, 9, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makuszewski (US Patent 7540144).
Regarding Claim 1, Makuszewski discloses a valve assembly for a turbine engine (abstract), comprising: a valve 20 arranged in an air flow path (path from 34 to 26), the valve having a shaft 66, the valve movable between an open position (Figure 3) and a closed position (Figure 2); and an electric actuator 74 (the actuator may be electric as described in col. 6, lines 50-52) coupled to the shaft 66 and configured to move the valve between the open position and the closed position (actuator 74 moves the shaft 66 to move the valve head 24), wherein a thermal barrier (such as wall 45) is arranged between the valve (having valve head 24) and the electric actuator 74 (wall 45 is seen to inherently provide a thermal barrier because the wall inherently absorbs at least some heat; the claims do not require a particular material and instead broadly recite a “thermal barrier” which is seen to be achieved by any material).
Regarding Claim 2, Makuszewski further discloses the valve is a poppet valve (valve head 24 abuts the seat 50 in the form of a poppet-style valve).
Regarding Claim 4, Makuszewski is seen as further disclosing the air flow path is configured to have a temperature of greater than about 1000°F (537.8 C).  The device of Makuszewski is utilized to handle bleed air in the same environment as that of applicant’s device and therefore the device of Makuszewski is seen as handling the same air having the same temperatures.
Regarding Claim 5, Makuszewski is seen as further disclosing the electric actuator 74 is configured to move the valve to an infinite number of positions (i.e. as the valve head 24 moves from fully open to fully closed the valve travels through an infinite number of positions in the same manner as achieved by applicant) between the open position and the closed position.
Regarding Claim 7, Makuszewski further discloses the air flow path is configured to receive bleed air from a compressor 14 (the device is a “bleed valve”, receiving air from plenum 32).
Regarding Claim 9, Makuszewski is seen as further disclosing the shaft 66 comprises a first shaft portion (portion closest to 24) that is attached to the valve 24 and a second shaft portion (portion closest to actuator 74) attached to the electric actuator 74, wherein a thermal barrier (such as wall 45 as described above or alternatively flange 49; either of these elements are seen to provide a “thermal barrier” because both elements are inherently capable of absorbing at least some heat) is arranged between the first and second shaft portions (Figures 2 and 3 especially).
Regarding Claim 11, Makuszewski is seen as further disclosing the shaft 66 is exposed to ambient air (at least via chamber 71; i.e. the air within this chamber is readable as “ambient air” at least because it surrounds a portion of the shaft; additionally, the air fed to this chamber originates from air outside of the turbine).
Regarding Claim 13, Makuszewski discloses a turbine engine (abstract), comprising: a compressor 14 configured to deliver air to a combustor 16; and a valve assembly having a valve 20 arranged in an air flow path (path from 34 to 26), the valve having a shaft 66, the valve movable between an open position (Figure 3) and a closed 74 (the actuator may be electric as described in col. 6, lines 50-52) coupled to the shaft 66, the electric actuator configured to move the valve between the open position and the closed position (actuator 74 moves the shaft 66 to move the valve head 24), wherein a thermal barrier (such as wall 45) is arranged between the valve (having valve head 24) and the electric actuator 74 (wall 45 is seen to inherently provide a thermal barrier because the wall inherently absorbs at least some heat; the claims do not require a particular material and instead broadly recite a “thermal barrier” which is seen to be achieved by any material).
Regarding Claim 14, Makuszewski further discloses the air flow path receives bleed air from the compressor 14 (the device is a “bleed valve”, receiving air from plenum 32).
Regarding Claim 15, Makuszewski is seen as further disclosing the air flow path is configured to have a temperature of greater than about 1000°F (537.8 C).  The device of Makuszewski is utilized to handle bleed air in the same environment as that of applicant’s device and therefore the device of Makuszewski is seen as handling the same air having the same temperatures.
Regarding Claim 17, Makuszewski is seen as further disclosing the shaft 66 comprises a first shaft portion (portion closest to 24) that is attached to the valve 24 and a second shaft portion (portion closest to actuator 74) attached to the electric actuator 74, wherein a thermal barrier (such as wall 45 as described above or alternatively flange 49
Regarding Claim 18, Makuszewski is seen as further disclosing the electric actuator 74 is configured to move the valve to an infinite number of positions (i.e. as the valve head 24 moves from fully open to fully closed the valve travels through an infinite number of positions in the same manner as achieved by applicant) between the open position and the closed position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makuszewski (US Patent 7540144) in view of Hrytzak et al. (US Patent 5911401).
Regarding Claims 3 and 16, Makuszewski does not disclose the electric actuator is a linear electric motor actuator.
Hrytzak teaches a reciprocating valve 60 with an electric actuator including a solenoid 222 (a solenoid actuator provides a linear electric motor actuator as the solenoid generates linear movement of the armature).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Makuszewski such that the actuator is a solenoid linear electric motor actuator as taught by Hrytzak for the purpose of utilizing a well known electric motor configuration to achieve reciprocating valve movement as desired by Makuszewski.
Regarding Claim 12, Makuszewski further discloses the valve has a valve housing 22.  
Makuszewski does not disclose the electric actuator has an actuator housing and a plurality of posts secure the actuator housing to the valve housing.
Hrytzak teaches a reciprocating valve 60 with an electric actuator, the electric actuator having a housing 64 and a plurality of posts (each of the four fasteners 74 is readable as a post) secure the actuator housing 64 to a valve housing 62.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Makuszewski such that the .
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makuszewski (US Patent 7540144).
Regarding Claims 4 and 15, Makuszewski is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Makuszewski is not seen as disclosing the air flow path is configured to have a temperature of greater than about 1000°F (537.8 C), it would have been an obvious matter of engineering design choice to modify the device of Makuszewski such that the air flow path is configured to have any desired temperature, including 1000°F (537.8 C), for the purpose of ensuring operability of the device in the intended environment.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makuszewski (US Patent 7540144) in view of Ueda et al. (US Patent 5148678).
Regarding Claim 6, Makuszewski does not disclose the valve is formed from metallic components.
Ueda teaches a valve for use in a hot environment and further teaches the valve is formed from metallic components (components, including casing 26, bracket 19, and cover 20 are all formed of metal such as stainless steel).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Makuszewski such that the valve is formed from metallic components as taught by Ueda for the purpose of using readily available materials known in the art to be suitable for use in valves in hot environments.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makuszewski (US Patent 7540144) in view of Dady (US Patent 1294417).
Regarding Claims 8 and 20, Makuszewski does not disclose heat transfer fins are arranged on the shaft.
Dady teaches a valve used in a high temperature environment and further teaches heat transfer fins 7 are arranged on the valve shaft 1.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Makuszewski such that the valve shaft includes fins as taught by Dady for the purpose of preventing the shaft from becoming excessively hot and therefore becoming damaged.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makuszewski (US Patent 7540144) in view of Griswold (US Patent 1873119).
Regarding Claims 10 and 19, Makuszewski does not disclose a cavity is defined within the shaft and a cooling port extends through the shaft to permit ambient air to flow into the cavity.
Griswold teaches a valve used in a high temperature environment and further teaches a cavity 32 is defined within a shaft 30 and a cooling port (port connecting 32 with 54) extends through the shaft to permit ambient air (it is noted that the port itself is capable of permitting ambient air to flow into the shaft; additionally, recitations of particular fluids handled by an apparatus in an apparatus claim are not accorded patentable weight as per MPEP 2115) to flow into the cavity.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Makuszewski such that the valve .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parker (US Patent 4655040) teaches a poppet valve with a heat shield 90.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753